DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 07/23/2020 are being examined. Claims 1-18 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2020 and 12/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4, 9, 15, and 17-18 are objected to because of the following informalities:  

Claim 4 references “receiving a feedback of a first prompt information sent by the user terminal, and determining whether to send an unlocking instruction to the target bicycle according to the feedback; or” and “determining whether the feedback is received, and determining whether to send the unlocking instruction to the target bicycle according to a determination result.”  However in these limitations the commas are improper punctuation. Appropriate correction is required.

Claim 9 has an occurrence of double semi-colons “;;” in line 5, however this is improper punctuation. Appropriate correction is required.

“;,” in line 12, however this is improper punctuation. Appropriate correction is required.

Claim 17 has an occurrence of a double period “..” in line 8, however this is improper punctuation. Appropriate correction is required.

Claim 18 recites “The device of claim 17, further comprises:”, however this is improper grammar, the examiner recommends amending the claim to read “The device of claim 17, further comprising:”. Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because (“a bicycle power acquiring module”, “a prompt information determination module”, a feedback result processing module”, an unlocking instruction sending module”, “a bicycle data receiving module”) that is coupled with functional language (“configured to”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:

”a bicycle power acquiring module configured to obtain current power information of a target bicycle” recited in claims 12, 13, and 14. For the purposes of examination, the examiner will take “a bicycle power acquiring module” as part of a program implemented by a processor using instruction stored in memory or equivalent based Fig. 12 and on the following excerpt(s) from the specification: 
Para [0088] line 1-6 : “FIG. 8 is a schematic flowchart of a bicycle information prompting method provided by an embodiment of the present disclosure. The method applies to a user terminal. The method may be performed by a bicycle information prompting device, and the device may be implemented by at least one of software and hardware. As shown in FIG. 8, the bicycle information prompting method may include the following:”
Para [0127] line 1-5 : “FIG. 12 is a schematic structural diagram of a bicycle information prompting device according to an embodiment of the present disclosure. The bicycle information prompting device of this embodiment is configured on a server. As shown in FIG. 12, the bicycle information prompting device may include a bicycle power acquiring module 1201 and a prompt information determining module 1202.”

”a prompt information determination module configured to send bicycle data of the target bicycle to a user terminal associated with the target bicycle…” recited in claims 12, 13, and 14. For the purposes of examination, the examiner will take “a prompt information determination module” as part of a program implemented by a processor using instruction stored in memory or equivalent, based Fig. 12 and on the following excerpt(s) from the specification: 
Para [0088] line 1-6 : “FIG. 8 is a schematic flowchart of a bicycle information prompting method provided by an embodiment of the present disclosure. The method applies to a user terminal. The method may be performed by a bicycle information prompting device, and the device may be implemented by at least one of software and hardware. As shown in FIG. 8, the bicycle information prompting method may include the following:”
Para [0127] line 1-5 : “FIG. 12 is a schematic structural diagram of a bicycle information prompting device according to an embodiment of the present disclosure. The bicycle information prompting device of this embodiment is configured on a server. As shown in FIG. 12, the bicycle information prompting device may include a bicycle power acquiring module 1201 and a prompt information determining module 1202.”

”a feedback result processing module configured to receive the feedback of the first prompt information sent by the user terminal” recited in claim 15. For the purposes of examination, the examiner will take “a feedback result processing module” as part of a program implemented by a processor using instruction stored in memory or equivalent, based Fig. 12 and on the following excerpt(s) from the specification: 
Para [0088] line 1-6 : “FIG. 8 is a schematic flowchart of a bicycle information prompting method provided by an embodiment of the present disclosure. The method applies to a user terminal. The method may be performed by a bicycle information prompting device, and the device may be implemented by at least one of software and hardware. As shown in FIG. 8, the bicycle information prompting method may include the following:”
Para [0127] line 1-5 : “FIG. 12 is a schematic structural diagram of a bicycle information prompting device according to an embodiment of the present disclosure. The bicycle information prompting device of this embodiment is configured on a server. As shown in FIG. 12, the bicycle information prompting device may include a bicycle power acquiring module 1201 and a prompt information determining module 1202.”

”an unlocking instruction sending module configured to send the first bicycle data of the target bicycle to the user terminal” recited in claim 16. For the purposes of examination, the examiner will take “a” as part of a program implemented by a processor using instruction stored in memory or equivalent, based Fig. 12 and on the following excerpt(s) from the specification: 
Para [0088] line 1-6 : “FIG. 8 is a schematic flowchart of a bicycle information prompting method provided by an embodiment of the present disclosure. The method applies to a user terminal. The method may be performed by a bicycle information prompting device, and the device may be implemented by at least one of software and hardware. As shown in FIG. 8, the bicycle information prompting method may include the following:”
Para [0127] line 1-5 : “FIG. 12 is a schematic structural diagram of a bicycle information prompting device according to an embodiment of the present disclosure. The bicycle information prompting device of this embodiment is configured on a server. As shown in FIG. 12, the bicycle information prompting device may include a bicycle power acquiring module 1201 and a prompt information determining module 1202.”

”a bicycle data receiving module configured to receive bicycle data of a target bicycle sent by the server” recited in claim 17. For the purposes of examination, the examiner will take “a bicycle data receiving module” as part of a program implemented by a processor using instruction stored in memory or equivalent, based Fig. 13 and on the following excerpt(s) from the specification: 
Para [0094] line 1-6 : “FIG. 9 is a schematic flowchart of a bicycle information prompting method provided by an embodiment of the disclosure. The method is applied to a user terminal. The method may be performed by a bicycle information prompting device, and the device may be implemented by at least one of software and hardware. As shown in FIG. 9, the bicycle information prompting method may include the following:”
Para [0149] line 1-5 : “FIG. 13 is a structural diagram of an information prompt device provided by an embodiment of the present disclosure. The bicycle information prompt device of the present embodiment is configured at a user terminal. As shown in FIG. 13, the bicycle information prompt device can include: \ a bicycle data receiving module 1301 and a prompt information display module 1302.”

”a prompt information displaying module configured to display prompt information” recited in claims 17 and 18. For the purposes of examination, the examiner will take “a prompt information displaying module” as part of a program implemented by a processor using instruction stored in memory or equivalent, based Fig. 13 and on the following excerpt(s) from the specification: 
Para [0094] line 1-6 : “FIG. 9 is a schematic flowchart of a bicycle information prompting method provided by an embodiment of the disclosure. The method is applied to a user terminal. The method may be performed by a bicycle information prompting device, and the device may be implemented by at least one of software and hardware. As shown in FIG. 9, the bicycle information prompting method may include the following:”
Para [0149] line 1-5 : “FIG. 13 is a structural diagram of an information prompt device provided by an embodiment of the present disclosure. The bicycle information prompt device of the present embodiment is configured at a user terminal. As shown in FIG. 13, the bicycle information prompt device can include: \ a bicycle data receiving module 1301 and a prompt information display module 1302.”

”an unlock request sending module configured to send an unlocking request of the target bicycle to the server” recited in claim 18. For the purposes of examination, the examiner will take “an unlock request sending module” as part of a program implemented by a processor using instruction stored in memory or equivalent, based Fig. 13 and on the following excerpt(s) from the specification: 
Para [0094] line 1-6 : “FIG. 9 is a schematic flowchart of a bicycle information prompting method provided by an embodiment of the disclosure. The method is applied to a user terminal. The method may be performed by a bicycle information prompting device, and the device may be implemented by at least one of software and hardware. As shown in FIG. 9, the bicycle information prompting method may include the following:”
Para [0149] line 1-5 : “FIG. 13 is a structural diagram of an information prompt device provided by an embodiment of the present disclosure. The bicycle information prompt device of the present embodiment is configured at a user terminal. As shown in FIG. 13, the bicycle information prompt device can include: \ a bicycle data receiving module 1301 and a prompt information display module 1302.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7, 9-11, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the target bicycle" in line 2. Claim 2 recites the limitation "the target bicycle" in lines 1-2. Claim 3 recites the limitation "the target bicycle" in line 2. Claim 4 recites the limitation "the target bicycle" in line 5. Claim 6 recites the limitation "the target bicycle" in line 2. Claim 7 recites the limitation "the target bicycle" in line 4. There is insufficient antecedent basis for these limitations in these claims. For the purpose of compact prosecution this limitation will be interpreted as “any bicycle”.

Claim 2 recites the limitation "the first bicycle data" in line 10. Claim 9 recites the limitation "the first bicycle data" in line 8. Claim 11 recites the limitation "the first bicycle data" in line 2. Claim 13 recites the limitation "the first bicycle data" in line 7. Claim 16 recites the limitation "the first bicycle data" in line 2. Claim 18 recites the limitation "the first bicycle data" in line 5. There is insufficient antecedent basis for these limitations in these claims. For the purpose of compact prosecution this limitation will be interpreted as “any bicycle data”.

Claim 2 recites the limitation "the first prompt" in line 11. Claim 6 recites the limitation "the first prompt" in line 5. There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for these limitations in these claims. For the purpose of compact prosecution this limitation will be interpreted as “any prompt”. 

Claim 13 recites the limitation "the first prompt information" in line 8. Claim 15 recites the limitation "the first prompt information" in line 2-3. Claim 16 recites the limitation "the first prompt information" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for these limitations in these claims. For the purpose of compact prosecution this limitation will be interpreted as “any prompt information”.

Claim 3 recites the limitation "the third bicycle data” in line 9. Claim 10 recites the limitation "the third bicycle data" in line 8.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for these limitations in these claims. For the purpose of compact prosecution this limitation will be interpreted as “any bicycle data”.

Claim 5 recites the limitation "the bicycle" in line 4. Claim 6 recites the limitation "the bicycle" in line 2. Claim 16 recites the limitation "the bicycle" in line 6.  There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for these limitations in these claims. For the purpose of compact prosecution this limitation will be interpreted as “any bicycle”. There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the user feedback" in line 5. Claim 11 recites the limitation "the user feedback" in line 10. Claim 16 recites the limitation "the user feedback" in line 6.  There is insufficient antecedent basis for these limitations in these claims. For the purpose of compact prosecution this limitation will be interpreted as “any user feedback”. 

Claim 7 recites the limitation "the battery information" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution this limitation will be interpreted as “any battery information”.

Claim 9 recites the limitation "the server" in line 2. Claim 10 recites the limitation "the server" in line 2. Claim 11 recites the limitation "the server" in line 4.  Claim 17 recites the limitation "the server" in line 3. Claim 18 recites the limitation "the server" in line 3.  There is insufficient antecedent basis for these limitations in these claims. For the purpose of compact prosecution this limitation will be interpreted as “any server”. 

Claim 11 recites the limitation "the feedback" in line 3. Claim 15 recites the limitation "the feedback" in line 2.  There is insufficient antecedent basis for these limitations in these claims. For the purpose of compact prosecution this limitation will be interpreted as “any feedback”. 

Claim 11 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution this limitation will be interpreted as “any user”. 

Claim 16 recites the limitation "the wireless communication protocol" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution this limitation will be interpreted as “any wireless communication protocol”. 

Claim 18 recites the limitation "the prompt information displaying module" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution this limitation will be interpreted as “any prompt information displaying module”. 

Claim 7 references “obtaining the battery information in a message information of a neighboring time or a current time sent as the current power information by the target bicycle at a present time”, however, this limitation is generally unclear as to what is being claimed with regards to obtaining the battery information in a message information of a neighboring time or a current time…” the examiner recommends adding further clarifying language to make clear what is distinctly being claimed. For the purposes of compact prosecution the examiner will interpret this limitation as obtaining in a message information the battery information of a previous time or a current time.

Claim 5 and 16 reference “…continue riding the bicycle…” and “…continuing riding the bicycle…” , however this limitation is unclear as to what is being claimed as it is unclear what is meant by “continue/continuing riding the bicycle” if the claim is for a rider currently riding the bicycle to not stop riding the bicycle or it the claim is to a user not yet riding the bicycle to continue forward in the process of unlocking the bicycle. The examiner recommends adding further clarifying language to make clear what is distinctly being claimed. For the purposes of compact prosecution the examiner will interpret this limitation as continuing the process of unlocking the bicycle.

Claim 10 recites “… of the target bicycle following.” In line 11-12, however it is unclear what is intended by “following” in this limitation. The examiner recommends adding further clarifying language to make clear what is distinctly being claimed. For the purposes of compact prosecution the examiner will interpret this limitation as of the target bicycle.

Claim 18 recites “…a preset first power condition; following or,” in line 8 and “… a preset second power condition following.” in line 12, however in each case it is unclear what is intended by “following” in these limitations. The examiner recommends adding further clarifying language to make clear what is distinctly being claimed. For the purposes of compact prosecution the examiner will interpret these limitations as a preset first power condition; or and a preset second power condition. respectfully. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luke et al (US 20170039631 A1) henceforth referred to as Luke.

Regarding Claim 1 Luke teaches
A bicycle information prompting method applied to a server, comprising: 
obtaining current power information of the target bicycle (para [0072] line 1-19 : “The electric vehicle 110 may or may not have a portable electrical power storage device already inside the electric vehicle 110 at the point the user initiates the temporary use session. In some embodiments, if electric vehicle 110 already has a portable electrical power storage device inside the electric vehicle 110 at the point the user initiates the temporary use session, then the user may be alerted of this via data received from the electric vehicle 110. Such data may indicate the presence of portable electrical power storage device in the electric vehicle and other data regarding the portable electrical power storage device, such as status, health and charge level. This data may be communicated from the electric vehicle 110 to a mobile device of the user or may be displayed on a user interface of the electric vehicle 110. This data may also be communicated from the electric vehicle 110 or from the collection, charging and distribution machine 108a to the electric vehicle sharing management system server 106 via network 104 and then to the mobile device of the user.”); 
sending bicycle data of the target bicycle to a user terminal associated with the target bicycle according to the current power information, wherein the bicycle data is data information associated with the current power information of the target bicycle (para [0072] line 12-16 : “This data may also be communicated from the electric vehicle 110 or from the collection, charging and distribution machine 108a to the electric vehicle sharing management system server 106 via network 104 and then to the mobile device of the user.”); and 
displaying, at the user terminal prompt information comprising said data information associated with a battery life of the target bicycle (para [0072] line 4-19 : “In some embodiments, if electric vehicle 110 already has a portable electrical power storage device inside the electric vehicle 110 at the point the user initiates the temporary use session, then the user may be alerted of this via data received from the electric vehicle 110. Such data may indicate the presence of portable electrical power storage device in the electric vehicle and other data regarding the portable electrical power storage device, such as status, health and charge level. This data may be communicated from the electric vehicle 110 to a mobile device of the user or may be displayed on a user interface of the electric vehicle 110. This data may also be communicated from the electric vehicle 110 or from the collection, charging and distribution machine 108a to the electric vehicle sharing management system server 106 via network 104 and then to the mobile device of the user.”, In the case where the server receives the data and then sends the data to the mobile device of the user, in order for the user to be alerted by the data the received about the electrical power storage device in the electric vehicle indicating status, health, and charge level of the electrical power storage device, it would be required that the mobile device display prompt information comprising information associated with the battery life of the target bicycle).

Regarding Claim 7, Luke teaches The method according to claim 1,  further Luke teaches wherein the obtaining the current power information of the target bicycle comprises: obtaining the battery information in a message information of a neighboring time or a current time sent as the current power information by the target bicycle at a preset time (para [0072] line 1-12 : “The electric vehicle 110 may or may not have a portable electrical power storage device already inside the electric vehicle 110 at the point the user initiates the temporary use session. In some embodiments, if electric vehicle 110 already has a portable electrical power storage device inside the electric vehicle 110 at the point the user initiates the temporary use session, then the user may be alerted of this via data received from the electric vehicle 110. Such data may indicate the presence of portable electrical power storage device in the electric vehicle and other data regarding the portable electrical power storage device, such as status, health and charge level.”, The current time being when the user initiates the temporary use session.).

Regarding Claim 12, Luke teaches 
A bicycle information prompting device applied to a server (para [0053] line 1-5 : “Shown is an example collection, charging and distribution machine 108a, an example collection, charging and distribution machine 108b, an example electric vehicle 110, an example electric vehicle sharing management system server 106 and an example network 104.”, Fig. 1), comprising: 
a bicycle power acquiring module configured to obtain current power information of a target bicycle (para [0072] line 1-19 : “The electric vehicle 110 may or may not have a portable electrical power storage device already inside the electric vehicle 110 at the point the user initiates the temporary use session. In some embodiments, if electric vehicle 110 already has a portable electrical power storage device inside the electric vehicle 110 at the point the user initiates the temporary use session, then the user may be alerted of this via data received from the electric vehicle 110. Such data may indicate the presence of portable electrical power storage device in the electric vehicle and other data regarding the portable electrical power storage device, such as status, health and charge level. This data may be communicated from the electric vehicle 110 to a mobile device of the user or may be displayed on a user interface of the electric vehicle 110. This data may also be communicated from the electric vehicle 110 or from the collection, charging and distribution machine 108a to the electric vehicle sharing management system server 106 via network 104 and then to the mobile device of the user.”); 
a prompt information determination module configured to send bicycle data of the target bicycle to a user terminal associated with the target bicycle according to the current power information, wherein the bicycle data is data information associated with the current power information of the target bicycle (para [0072] line 12-16 : “This data may also be communicated from the electric vehicle 110 or from the collection, charging and distribution machine 108a to the electric vehicle sharing management system server 106 via network 104 and then to the mobile device of the user.”);; and 
the user terminal displaying prompt information associated with a battery life of the target bicycle (para [0072] line 4-19 : “In some embodiments, if electric vehicle 110 already has a portable electrical power storage device inside the electric vehicle 110 at the point the user initiates the temporary use session, then the user may be alerted of this via data received from the electric vehicle 110. Such data may indicate the presence of portable electrical power storage device in the electric vehicle and other data regarding the portable electrical power storage device, such as status, health and charge level. This data may be communicated from the electric vehicle 110 to a mobile device of the user or may be displayed on a user interface of the electric vehicle 110. This data may also be communicated from the electric vehicle 110 or from the collection, charging and distribution machine 108a to the electric vehicle sharing management system server 106 via network 104 and then to the mobile device of the user.”, In the case where the server receives the data and then sends the data to the mobile device of the user, in order for the user to be alerted by the data the received about the electrical power storage device in the electric vehicle indicating status, health, and charge level of the electrical power storage device, it would be required that the mobile device display prompt information comprising information associated with the battery life of the target bicycle).

Claim(s) 8-9 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan et al (US 20170364995 A1 A1) henceforth referred to as Yan.

Regarding Claim 8, Yan teaches 
A bicycle information prompting method applied to a user terminal, comprising: 
receiving a bicycle data of a target bicycle according to a current power information of the target bicycle associated with a user terminal, wherein the bicycle data is data information associated with the current power information of the target bicycle (para [0085] line 1-12 : “FIG. 7 is a flow chart illustrating the App-based bicycle rental process in an embodiment. As shown in FIG. 7, the process starts once the user presses a “Rent” button. The display screen of the vehicle-mounted intelligent terminal displays the rental information. The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity. Thus, the display screen on the bicycle will display “Battery low, unavailable for rent” if the battery capacity is lower than a preset value (e.g., 30%). The user may scan the 2D barcode displayed on the screen with an App in his/her cell phone to acquire the information on the bicycle.”, The cell phone of the user being the user terminal and scanning the barcode of a target bicycle would associate the user terminal with the bicycle then the user terminal acquiring the information on the bicycle where the information includes information of battery level.); and 
displaying a prompt information comprising data information associated with a battery life of the target bicycle according to the bicycle data (para [0085] line 5-12 : “The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity. Thus, the display screen on the bicycle will display “Battery low, unavailable for rent” when the user presses the “Rent” button, if the battery capacity is lower than a preset value (e.g., 30%). The user may scan the 2D barcode displayed on the screen with an App in his/her cell phone to acquire the information on the bicycle.”, For the user ).

Regarding Claim 9, Yan teaches The method according to claim 8, further Yan teaches comprising: 
before receiving the bicycle data of the target bicycle sent by the server according to the current power information of the target bicycle associated with the user terminal: 
sending an unlocking request of the target bicycle to the server (Fig. 7, Fig. 7 shows the rent request initiated at the beginning of the process, before any bicycle data is received and where it is inherent that in order to rent an electric vehicle it would need to be unlocked.); and 
148582289.1-4-displaying of the prompt information comprising data information associated with the battery life of the target bicycle according to the bicycle data comprising: 
displaying a first prompt information according to the first bicycle data as bicycle data; 
wherein the first bicycle data of the target bicycle comprises data determined by the server according to the current power information when the current power information of the target bicycle to meet a preset first power condition;; or, 
displaying a second prompt information according to a second bicycle data as bicycle data; 
wherein the second bicycle data of the target bicycle comprises data determined by the server according to the current power information when the current power information of the target bicycle to meet a preset second power condition (para [0085] line 5-12 : “The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity. Thus, the display screen on the bicycle will display “Battery low, unavailable for rent” when the user presses the “Rent” button, if the battery capacity is lower than a preset value (e.g., 30%). The user may scan the 2D barcode displayed on the screen with an App in his/her cell phone to acquire the information on the bicycle.”, For the user to acquire the information of the battery life, it would be required the cell phone display the information to the user.).

Regarding Claim 17, Yan teaches 
A bicycle information prompting device applied to a user terminal (para [0085] line 1-2 : “FIG. 7 is a flow chart illustrating the App-based bicycle rental process in an embodiment”)., comprising: 
a bicycle data receiving module configured to receive bicycle data of a target bicycle sent by the server according to current power information of the target bicycle associated with the user terminal wherein the bicycle data is data information associated with the current power information of the target bicycle (para [0085] line 1-12 : “FIG. 7 is a flow chart illustrating the App-based bicycle rental process in an embodiment. As shown in FIG. 7, the process starts once the user presses a “Rent” button. The display screen of the vehicle-mounted intelligent terminal displays the rental information. The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity. Thus, the display screen on the bicycle will display “Battery low, unavailable for rent” if the battery capacity is lower than a preset value (e.g., 30%). The user may scan the 2D barcode displayed on the screen with an App in his/her cell phone to acquire the information on the bicycle.”, The cell phone of the user being the user terminal and scanning the barcode of a target bicycle would associate the user terminal with the bicycle then the user terminal acquiring the information on the bicycle where the information includes information of battery level.); and 
a prompt information displaying module configured to display prompt information comprising data information associated with battery life of the target bicycle according to the bicycle data (para  [0085] line 5-12 : “The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity. Thus, the display screen on the bicycle will display “Battery low, unavailable for rent” when the user presses the “Rent” button, if the battery capacity is lower than a preset value (e.g., 30%). The user may scan the 2D barcode displayed on the screen with an App in his/her cell phone to acquire the information on the bicycle.”, For the user to acquire the information of the battery life, it would be required the cell phone display the information to the user.).

Regarding Claim 18, Yan teaches The device of claim 17, further Yan teaches further comprises: 
an unlock request sending module configured to send an unlocking request of the target bicycle to the server (para [0085] line 1-3 : “FIG. 7 is a flow chart illustrating the App-based bicycle rental process in an embodiment. As shown in FIG. 7, the process starts once the user presses a “Rent” button.”, In order to rent and use an electric bicycle it is required the electric bicycle be unlock therefore a rent request is equivalent to an unlock request.); and 
the prompt information displaying module configured to: 
display first prompt information according to the first bicycle data as bicycle data; wherein the first bicycle data of the target bicycle is data that the server determines according to the current power information when the current power information of the target bicycle meets a preset first power condition); following or, 
display second prompt information according to a second bicycle data as bicycle data; wherein the second bicycle data of the target bicycle is data that the server determines according to the current power information when the current power information of the target bicycle meets a preset second power condition following. (para [0085] line 1-12 : “FIG. 7 is a flow chart illustrating the App-based bicycle rental process in an embodiment. As shown in FIG. 7, the process starts once the user presses a “Rent” button. The display screen of the vehicle-mounted intelligent terminal displays the rental information. The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity. Thus, the display screen on the bicycle will display “Battery low, unavailable for rent” if the battery capacity is lower than a preset value (e.g., 30%). The user may scan the 2D barcode displayed on the screen with an App in his/her cell phone to acquire the information on the bicycle.”, The cell .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Luke and further in view of Yan.

Regarding Claim 2, Luke teaches The method of claim 1, wherein obtaining the current power information of the target bicycle comprises: 
when receiving an unlocking request of the target bicycle sent by the user terminal, obtaining the availability information of the target bicycle (para [0058] line 14-39 : “For example, the electric vehicle sharing management system server 106 may store, maintain and/or access a customer or subscriber database of those users who share electric vehicles, such as electric vehicle 110; authorize requests for temporary use of electric vehicle 110; store, maintain and/or access a database of electric vehicles, including electric vehicle 110, that are available for temporary use, including status of such vehicles; control security of electric vehicle 110; track which users are currently temporarily using such electric vehicles and which electric vehicles they are using; track location of electric vehicles such as electric vehicle 110; track temporary use time or mileage for electric vehicle 110 during its temporary use; enable or disable operation of electric vehicle 110, for example, to begin or end a temporary use session of electric vehicle 110; track and/or respond to problem reports regarding electric vehicle 110; unlock the electric vehicle 100 and/or a compartment of the electric vehicle 110 in which a portable electrical power storage device is placed; determine whether to release a portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine 108a for use in the electric vehicle 110; authorize continued temporary use of electric vehicle 110; or perform other operations and/or functions described herein of the various systems for electric vehicle sharing.”, para [0069] line 12-16 : “The user interfaces with an application running on the mobile device 204 to communicate the request for temporary use of an electric vehicle from the mobile device 204 to the electric vehicle sharing management system server via network 104.”,, para [0070] line 1-7 : “In response to the request, the electric vehicle sharing management system server may check in its database which electric vehicles are available at the user's current or requested location (which may be the collection, charging and distribution machine 108a or other location) and if applicable, if the specific electric vehicle requested by the user is available.”, As the server receives a temporary use request and also locks/unlocks the electric vehicles, it would be required for a temporary use that the vehicle be unlocked so it can be interpreted that a temporary use request is actually an unlock request ); 
sending the bicycle data of the target bicycle to the user terminal associated with the target bicycle according to the current power information(para [0072] line 4-16 : “In some embodiments, if electric vehicle 110 already has a portable electrical power storage device inside the electric vehicle 110 at the point the user initiates the temporary use session, then the user may be alerted of this via data received from the electric vehicle 110. Such data may indicate the presence of portable electrical power storage device in the electric vehicle and other data regarding the portable electrical power storage device, such as status, health and charge level. This data may also be communicated from the electric vehicle 110 or from the collection, charging and distribution machine 108a to the electric vehicle sharing management system server 106 via network 104 and then to the mobile device of the user.”); However Luke does not explicitly teach obtaining the current power information in response to an unlock request or the user terminal displaying prompt information associated with the battery life of the target bicycle, comprising:
when the current power information meets a preset first power condition, sending the first bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays the first prompt according to a first bicycle data; and
when the current power information meets a preset second power condition, sending a second bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays a second prompt according to the second bicycle data.

However in the same field of endeavor (management of electric bicycle rentals) Yan teaches
when receiving an unlocking request of the target bicycle sent by the user terminal, obtaining the current power information of the target bicycle (para [0085] line 5-10 : “The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity. Thus, the display screen on the bicycle will display “Battery low, unavailable for rent” when the user presses the “Rent” button, if the battery capacity is lower than a preset value (e.g., 30%).”, Where the user pressing the Rent button would be an unlocking request as the user would not be able to rent the bicycle if it was not unlocked); and
the user terminal displaying prompt information associated with the battery life of the target bicycle, (para [0085] line 5-10 : “The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity. Thus, the display screen on the bicycle will display “Battery low, unavailable for rent” when the user presses the “Rent” button, if the battery capacity is lower than a preset value (e.g., 30%).”) comprising:
when the current power information meets a preset first power condition, sending the first bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays the first prompt according to a first bicycle data (para [0085] line 5-10 : “The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity. Thus, the display screen on the bicycle will display “Battery low, unavailable for rent” when the user presses the “Rent” button, if the battery capacity is lower than a preset value (e.g., 30%).”); and
when the current power information meets a preset second power condition, sending a second bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays a second prompt according to the second bicycle data (para [0085] line 1-12 : “FIG. 7 is a flow chart illustrating the App-based bicycle rental process in an embodiment. As shown in FIG. 7, the process starts once the user presses a “Rent” button. The display screen of the vehicle-mounted intelligent terminal displays the rental information. The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity. Thus, the display screen on the bicycle will display “Battery low, unavailable for rent” when the user presses the “Rent” button, if the battery capacity is lower than a preset value (e.g., 30%). The user may scan the 2D barcode displayed on the screen with an App in his/her cell phone to acquire the information on the bicycle.”, As the information sent to the display in the first condition of battery lower than 30 percent, it is inherent that a second condition of power above 30 percent would display the second bicycle data according to that second condition.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Luke with the system of Yan to “provide the service condition of a rented bicycle to a back-end management system.”(Yan, para [0008] line 2-3).

Regarding Claim 3, Luke teaches The method according to claim 1, further Luke teaches wherein obtaining the current power information of the target bicycle comprises: 148582289.1-2- 
sending the bicycle data of the target bicycle to the user terminal associated with the target bicycle according to the current power information (para [0072] line 12-16 : “This data may also be communicated from the electric vehicle 110 or from the collection, charging and distribution machine 108a to the electric vehicle sharing management system server 106 via network 104 and then to the mobile device of the user.”); and 
the user terminal displaying the prompt information associated with the battery life of the target bicycle(para [0072] line 4-8 : “In some embodiments, if electric vehicle 110 already has a portable electrical power storage device inside the electric vehicle 110 at the point the user initiates the temporary use session, then the user may be alerted of this via data received from the electric vehicle 110. Such data may indicate the presence of portable electrical power storage device in the electric vehicle and other data regarding the portable electrical power storage device, such as status, health and charge level. This data may be communicated from the electric vehicle 110 to a mobile device of the user or may be displayed on a user interface of the electric vehicle 110.), comprising: 
     sending the third bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays a third prompt information according to the third bicycle data(para [0072] line 8-19 : “This data may also be communicated from the electric vehicle 110 or from the collection, charging and distribution machine 108a to the electric vehicle sharing management system server 106 via network 104 and then to the mobile device of the user.”, In the case where the server receives the data and then sends the data to the mobile device of the user, in order for the user to be alerted by the data the received about the electrical power storage device in the electric vehicle indicating status, health, and charge level of the electrical power storage device, it would be required that the mobile device display prompt information comprising information associated with the battery life of the target bicycle). However Luke does not explicitly teach when the target bicycle is in a riding state, obtaining the current power information of the target bicycle; 

	However in the same field of endeavor (management of electric bicycle rentals) Yan teaches when the target bicycle is in a riding state, obtaining the current power information of the target bicycle (para  [0085] line 5-12 : “The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity”, As the target bicycle is continuously acquiring the current battery capacity, it would acquire the current battery capacity while the bicycle is in a riding state. The combination of Luke and Yan then continuously acquiring the current power information of the target bicycle and the sending and displaying of current power information would then teach when the bicycle is in a riding state obtaining current power information, sending the bicycle data to the user terminal, displaying the prompt information on the user terminal comprising the bicycle data according to the current power information.));

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Luke with the system of Yan to “provide the service condition of a rented bicycle to a back-end management system.”(Yan, para [0008] line 2-3).

Regarding Claim 4, the combination of Luke and Yan teaches The method according to claim 2, further Yan teaches further comprising: 
after sending the first bicycle data of the target bicycle to the user terminal according to the current power information: 
receiving a feedback of a first prompt information sent by the user terminal, and determining whether to send an unlocking instruction to the target bicycle according to the feedback; or 
determining whether the feedback is received, and determining whether to send the unlocking instruction to the target bicycle according to a determination result (Fig. 7, Fig. 7 shows the process of renting a bicycle where after a first prompt is received a feedback is sent (regarding a ).

Regarding Claim 5, the combination of Luke and Yan teaches The method according to claim 4,  further Yan teaches wherein determining whether to send an unlocking instruction to the target bicycle according to the feedback or the determining result comprises any of: 
when the feedback is a request to continue riding the bicycle, sending the unlocking instruction to the target bicycle to unlock the target bicycle; when the feedback result is a request to cancel riding the bicycle, not sending an unlock instruction to the target bicycle; 
when the feedback is a request to cancel riding the bicycle, sending the second bicycle data of the target bicycle to the user terminal according to the feedback, wherein the user terminal displays the second prompt information; and
when the determining result is that no feedback for the first prompt information sent by the user terminal is received within a preset time period, not sending an unlocking instruction to the target bicycle.(para [0087] line 1-15 : “FIG. 9 is a flow chart illustrating the temporary parking and resumed rental process in an embodiment. As shown in FIG. 9, the user may press a “Parking” button when the bicycle is in a stopped state; thus, the vehicle-mounted intelligent terminal controls a self-locking device of the electric bicycle (e.g., a head lock) to lock up the bicycle, submits information to the back-end server after the locking is finished, and displays information “Bicycle locked successfully” on the display screen of the intelligent terminal at the same time. If the user expects to continue the use of the electric bicycle, he/she may unlock the locked bicycle through the rental process shown in FIG. 6 or FIG. 7, so that he/she can continue the use. It should be noted that the “Parking” and “Rent” buttons are ineffective when the bicycle is in running state.”)

Regarding Claim 13, Luke teaches The device according to claim 12, comprising: 
the bicycle power acquiring module configured to: 
     when receiving an unlocking request of the target bicycle sent by the user terminal, obtain the current availability information of the target bicycle(para [0058] line 14-39 : “For example, the electric vehicle sharing management system server 106 may store, maintain and/or access a customer or subscriber database of those users who share electric vehicles, such as electric vehicle 110; authorize requests for temporary use of electric vehicle 110; store, maintain and/or access a database of electric vehicles, including electric vehicle 110, that are available for temporary use, including status of such vehicles; control security of electric vehicle 110; track which users are currently temporarily using such electric vehicles and which electric vehicles they are using; track location of electric vehicles such as electric vehicle 110; track temporary use time or mileage for electric vehicle 110 during its temporary use; enable or disable operation of electric vehicle 110, for example, to begin or end a temporary use session of electric vehicle 110; track and/or respond to problem reports regarding electric vehicle 110; unlock the electric vehicle 100 and/or a compartment of the electric vehicle 110 in which a portable electrical power storage device is placed; determine whether to release a portable electrical power storage device from the portable electrical power storage device collection, charging and distribution machine 108a for use in the electric vehicle 110; authorize continued temporary use of electric vehicle 110; or perform other operations and/or functions described herein of the various systems for electric vehicle sharing.”, para [0069] line 12-16 : “The user interfaces with an application running on the mobile device 204 to communicate the request for temporary use of an electric vehicle from the mobile device 204 to the electric vehicle sharing management system server via network 104.”,, para [0070] line 1-7 : “In response to the request, the electric vehicle sharing management system server may check in its database which electric vehicles are available at the user's current or requested location (which may be the collection, charging and distribution machine 108a or other location) and if applicable, if the specific electric vehicle requested by the user is available.”, As the server receives a temporary use request and also locks/unlocks the electric vehicles, it would be required for a temporary use that the vehicle be unlocked so it can be interpreted that a temporary use request is equivalent to an );  However Luke does not explicitly teach obtaining the current power information in response to an unlock request or
the prompt information determination module configured to: 148582289.1-6- 
     when the current power information meets a preset first power condition, send the first bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays the first prompt information according to the first bicycle data; following 
     when the current power information meets a preset second power condition, send second bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays a second prompt information according to the second bicycle data following.

However in the same field of endeavor (management of electric bicycle rentals) Yan teaches
the bicycle power acquiring module configured to: 
     when receiving an unlocking request of the target bicycle sent by the user terminal, obtain the current power information of the target bicycle (para [0085] line 5-10 : “The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity. Thus, the display screen on the bicycle will display “Battery low, unavailable for rent” when the user presses the “Rent” button, if the battery capacity is lower than a preset value (e.g., 30%).”, Where the user pressing the Rent button would be an unlocking request as the user would not be able to rent the bicycle if it was not unlocked); and
the prompt information determination module configured to: 148582289.1-6- 
     when the current power information meets a preset first power condition, send the first bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays the first prompt information according to the first bicycle data(para [0085] line 5-10 : “The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity. Thus, the display screen on the bicycle will display “Battery low, unavailable for rent” when the user presses the “Rent” button, if the battery capacity is lower than a preset value (e.g., 30%).”); following 
when the current power information meets a preset second power condition, send second bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays a second prompt information according to the second bicycle data following. (para [0085] line 1-12 : “FIG. 7 is a flow chart illustrating the App-based bicycle rental process in an embodiment. As shown in FIG. 7, the process starts once the user presses a “Rent” button. The display screen of the vehicle-mounted intelligent terminal displays the rental information. The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity. Thus, the display screen on the bicycle will display “Battery low, unavailable for rent” when the user presses the “Rent” button, if the battery capacity is lower than a preset value (e.g., 30%). The user may scan the 2D barcode displayed on the screen with an App in his/her cell phone to acquire the information on the bicycle.”, As the information sent to the display in the first condition of battery lower than 30 percent, it is inherent that a second condition of power above 30 percent would display the second bicycle data according to that second condition.)

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Luke with the system of Yan to “provide the service condition of a rented bicycle to a back-end management system.”(Yan, para [0008] line 2-3).

Regarding Claim 14, Luke teaches The device according to claim 12, further Luke teaches further comprising: 
the prompt information determination module configured to: 
     send third bicycle data of the target bicycle to the user terminal according to the current power information, wherein the user terminal displays third prompt information according to a third bicycle data (para [0072] line 8-19 : “This data may also be communicated from the electric vehicle 110 or from the collection, charging and distribution machine 108a to the electric vehicle sharing management system server 106 via network 104 and then to the mobile device of the user.”, In the case where the server receives the data and then sends the data to the mobile device of the user, in order for the user to be alerted by the data the received about the electrical power storage device in the electric vehicle indicating status, health, and charge level of the electrical power storage device, it would be required that the mobile device display prompt information comprising information associated with the battery life of the target bicycle). However Luke does not explicitly teach the bicycle power acquiring module configured to: 
     when the target bicycle is in a riding state, obtain the current power information of the target bicycle; 

However in the same field of endeavor (management of electric bicycle rentals) Yan teaches the bicycle power acquiring module configured to: 
     when the target bicycle is in a riding state, obtain the current power information of the target bicycle; 
 (para  [0085] line 5-12 : “The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity”, As the target bicycle is continuously acquiring the current battery capacity, it would acquire the current battery capacity while the bicycle is in a riding state. The combination of Luke and Yan then continuously acquiring the current power information of the target bicycle and the sending and displaying of current power information would then teach when the bicycle is in a riding state obtaining current power information, sending the bicycle data to the user terminal, displaying the prompt information on the user terminal comprising the bicycle data according to the current power information.));

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Luke with the system of Yan to “provide the service condition of a rented bicycle to a back-end management system.”(Yan, para [0008] line 2-3).

Regarding Claim 15, the combination of Luke and Yan teaches The device according to claim 13, further Yan teaches further comprising: 
a feedback result processing module configured to receive the feedback of the first prompt information sent by the user terminal, and determine any of: 
whether to send an unlocking instruction to the target bicycle according to the feedback;, 
determine whether feedback has been received; and 
determine whether to send an unlocking instruction to the target bicycle according to a determining result. (para [0087] line 1-15 : “FIG. 9 is a flow chart illustrating the temporary parking and resumed rental process in an embodiment. As shown in FIG. 9, the user may press a “Parking” button when the bicycle is in a stopped state; thus, the vehicle-mounted intelligent terminal controls a self-locking device of the electric bicycle (e.g., a head lock) to lock up the bicycle, submits information to the back-end server after the locking is finished, and displays information “Bicycle locked successfully” on the display screen of the intelligent terminal at the same time. If the user expects to continue the use of the electric bicycle, he/she may unlock the locked bicycle through the rental process shown in FIG. 6 or FIG. 7, so that he/she can continue the use. It should be noted that the “Parking” and “Rent” buttons are ineffective when the bicycle is in running state.”)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yan and further in view of Luke.

Regarding Claim 10, Yan teaches The method according to claim 8, further Yan teaches comprising: 
displaying the prompt information associated with the battery life of the target bicycle according to the bicycle data comprising: 
     displaying third prompt information according to the third bicycle data as bicycle data; wherein the third bicycle data comprises data determined by the server according to the obtained current power information of the target bicycle following (para  [0085] line 5-12 : “The vehicle-mounted intelligent terminal may continuously acquire the current battery capacity. Thus, the display screen on the bicycle will display “Battery low, unavailable for rent” when the user presses the “Rent” button, if the battery capacity is lower than a preset value (e.g., 30%). The user may scan the 2D barcode displayed on the screen with an App in his/her cell phone to acquire the information on the bicycle.”, For the user to acquire the information of the battery life, it would be required the cell phone display the information to the user.).
However, Yan does not explicitly teach before receiving the bicycle data of the target bicycle sent by the server according to the current power information of the target bicycle associated with the user terminal: 
     unlocking the target bicycle to make the target bicycle enter a riding state. 

However in the same field of endeavor (rental of electric vehicles) Luke teaches a user terminal that before receiving the bicycle data of the target bicycle sent by the server according to the current power information of the target bicycle associated with the user terminal: 
     unlocking the target bicycle to make the target bicycle enter a riding state (para [0077] line 1-38 : “In some embodiments, the user may have a contract for rental service provided by the electric vehicle sharing system 202. In such an embodiment, the user may be provided with a key fob 206. The key fob 206 does not link to any particular electric vehicle, but is instead used to initiate rental sessions at collection, charging and distribution machines within the system 202, such as collection, charging and distribution machine 108a, for example. Upon initiating a rental session, the collection, charging and distribution machine 108a will initiate a disposable, time-limited authorization associated with the key fob 206. The authorization causes the key fob 206 to be tied to a particular electric vehicle located in proximity to collection, charging and distribution machine 108a, such as electric vehicle 110. The time limit may be for a period much longer than the expected duration. For example, if the user wants to rent the electric vehicle for 3 hours, then the ultimate time limit will be set to 24 hours. That key fob 206 will then let the user operate the electric vehicle 110 as if it were the user's own electric vehicle. Upon completion of the rental, the user will again initiate a portable electrical power storage device return at a collection, charging and distribution machine, such as collection, charging and distribution machine 108b, and select the option to terminate the session. The collection, charging and distribution machine 108b will verify the presence of the nearby electric vehicle 110 as described above and confirm it is locked. The collection, charging and distribution machine 108b will send a signal to cause the key fob 206 to no longer be able operate the electric vehicle 110 after terminating the session. If the user doesn't return the electric vehicle 110 to a collection, charging and distribution machine within the system 202, after the initial agreed upon rental period (for example, 3 hours), then some grace period will elapse and finally an ultimate time limit will expire and the key fob 206 will render itself inoperative. In some embodiments, the mobile device 204 of the user may instead perform the actions described above of the key fob 206 above and thus act as the key fob 206.”);. 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the user terminal of Yan with the user terminal of Luke to increase “adoption of zero tail pipe emission technology, particularly in densely crowded cities, and in populations with limited financial resources.”(Luke, para [0010] line 2-4).


Allowable Subject Matter

Claims 6, 11, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20170059665 A1: Toya teaches a server apparatus to obtain a value indicating a state of an electrical-power storage device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/D.H./Examiner, Art Unit 3668

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668